LittletoN, Judge,
delivered the opinion.
The issue presented in this case involves a question of fact and is whether plaintiff’s mother was dependent upon him for her chief support within the meaning of section 4 of the act of June 10, 1922. The facts disclose that she was dependent. Plaintiff regularly contributed $75 a month for her support and she received no other contributions from any source. Her total receipts from all other sources until' October, 1929, did not exceed $15.33 a month at any timé, and they did not exceed $23.33 a month at any time thereafter. In these circumstances it is our opinion that the plaintiff is entitled to recover the increased allowances authorized by the statute.
*475July 31, 1930, was the last date on which proof showing chief dependency was taken. Leave is granted to the plaintiff to submit further proof showing, if such be the fact, dependency subsequent to that date.
Judgment will be entered in favor of the plaintiff upon the filing of a statement from the General Accounting Office showing the amount due.
Whaley, Judge; Williams, Judge; Green, Judge; and Booth, Chief Justice, concur.